62944: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62944


Short Caption:LAS VEGAS SANDS CORP. VS. DIST. CT. (JACOBS)Classification:Original Proceeding - Civil - Mandamus/Prohibition


Related Case(s):58294, 58740, 59265, 62489, 63444


Lower Court Case(s):Clark Co. - Eighth Judicial District - A627691Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Parraguirre, PickeringPanel Assigned:
					En Banc
					


Replacement:None for Justice Parraguirre<br/>None for Justice Pickering


To SP/Judge:SP Status:


Oral Argument:03/03/2014 at 1:30 PMOral Argument Location:Regional Justice Center


Submission Date:03/03/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Sands Corp.Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						Steve L. Morris
							(Morris Law Group)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Rosa Solis-Rainey
							(Morris Law Group)
						


PetitionerSands China Ltd.Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						Steve L. Morris
							(Morris Law Group)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Rosa Solis-Rainey
							(Morris Law Group)
						


Real Party in InterestSteven C. JacobsEric T. Aldrian
							(Pisanelli Bice, PLLC)
						Todd L. Bice
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-25860: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/08/2013Filing FeeE-Payment $250.00 from Steve L. Morris.


04/08/2013Petition/WritFiled Petition for Writ of Prohibition or Mandamus re March 27, 2013 Order.13-10083




04/08/2013OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firm - Kemp, Jones & Coulthard.


04/08/2013OtherChief Justice Kristina Pickering disqualified from participation in this matter. Disqualification Reason:  Law Firm - Morris Law Group.


04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 1.13-10086




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 2.13-10087




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 3.13-10088




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 4.13-10089




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 5.13-10091




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 6.13-10092




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 7.13-10093




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 8.13-10094




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 9.13-10095




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 10.13-10096




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 11.13-10097




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 12.13-10134




04/08/2013AppendixFiled Appendix to Petition for Writ  - Volume 13.13-10135




04/08/2013AppendixFiled Appendix to Petition for Writ--Exhibits O and P (FILED UNDER SEAL).


04/19/2013Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  30 days. Petitioners shall have 15 days from service of the answer to file and serve any reply.13-11586




05/20/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Real party in interest's answer to writ petition due: May 28, 2013.13-14778




05/29/2013Petition/WritFiled Answer to Petition for Writ of Prohibition or Mandamus.13-15732




05/29/2013AppendixFiled Real Party in Interest Supplemental Appendix Volumes I of IV.13-15734




05/31/2013AppendixFiled Real Party in Interest's Excerpts from Supplemental Appendix-Containing Documents Filled Under Seal.


06/05/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Reply to the answer to the petition for writ due: June 20, 2013.13-16507




06/21/2013Petition/WritFiled Reply Brief in Support of Petition for Writ of Prohibition or Mandamus re March 27, 2013 Order.13-18259




06/21/2013AppendixFiled Appendix to Petition for Writ Supplemental Appendix to Petition for Writ of Prohibition of Mandamus re March 27, 2013 Order13-18260




08/08/2013Order/ProceduralFiled Order Denying Motion to Consolidate. Petitioners have filed a motion to consolidate these original writ petitions, which real party in interest opposes. The motion to consolidate is therefore denied. Althought the identified cases will not be formally consolidated, the cases will nonetheless be clustered based on any overlapping legal issues to ensure that those issues are resolved in a consistent and efficient manner. Fn1[To the extent that petitioners, in seeking consolidation of these petition, also ask this court for relief with regard to the timing and scope of a pending evidentiary hearing, we conclude that these requests are outside of the scope of the motion for consolidation, and we therefore deny them.] Nos. 62489/62944/63444.13-23252




11/14/2013MotionFiled Request for Oral Argument in Related Cases No. 62944 and 63444.13-34371




11/26/2013MotionFiled Response to Request for Oral Argument in Related Cases No. 62944 and 63444.13-35690




12/04/2013Order/Clerk'sFiled Order Re: Schedule Oral Argument. This matter will be scheduled for oral argument on the next available calendar.13-36402




12/05/2013MotionFiled Reply in Support of Request for Oral Argument in Related Cases No. 62944 and 63444.13-36494




01/29/2014BriefFiled Supplemental Authority in Support of Petition for Writ of Prohibition or Mandamus.14-03016




01/29/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, March 3, 2014, @ 1:30 p.m. in Las Vegas for 30 minutes.14-03061




02/18/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-05078




03/03/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


03/24/2014Notice/IncomingFiled Notice of Filing in Related Case Re Correction of Record of March 3, 2014 Oral Argument.14-09274




04/03/2014Notice/IncomingFiled Response to Petitioners' Notice of Filing in Related Case Re Correction of Record of March 3, 2014 Oral Argument.14-10572




05/16/2014Notice/IncomingFiled Notice of Appearance of Counsel, James J. Pisanelli, Esq., Todd L. Bice, Esq., Debra L. Spinelli, Esq., and Eric T. Aldrian, Esq. of the law firm Pisanelli Bice PLLC,  on Behalf of Appellant Steven C. Jacobs.14-15996




08/07/2014Opinion/DispositionalFiled Authored Opinion. "Petition denied." Fn1[The Honorable Kristina Pickering and the Honorable Ron Parraguirre, Justices, voluntarily recused themselves from participation in the decision of this matter.] Before the Court En Banc. Author: Gibbons, C.J. Majority: Gibbons/Hardesty/Douglas/Saitta. Cherry, J., concurring in the result. 130 Nev. Adv. Opn. No. 61. EN BANC14-25860




09/02/2014RemittiturIssued Notice in Lieu of Remittitur.14-28878




09/02/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.